DETAILED ACTION

Response to Arguments

Applicant's arguments filed 12 May 2022 have been fully considered but they are not persuasive.
Applicant argues that Schmidt uses a specific PSA to reduce cracks and piping and therefore one of skill in the art would not use the PSA of Robert because it would change the principle of operation of the prior art.
Applicant’s argument is unpersuasive because applicant provides no evidence to support the assertion that the PSA of Robert would suffer from cracks or piping such that it would change the principle of operation of Schmidt.
It is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965) (MPEP 716.01(c)(II)).  It is the examiner’s position that the arguments provided by the applicant regarding the PSA of Robert would suffer from cracks or piping such that it would change the principle of operation of Schmidt must be supported by a declaration or affidavit. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”.
Applicant argues that the preferred PSA of Schmidt constitutes a teaching away from the PSA of Robert.
Applicant’s argument is unpersuasive given that applicant provides no evidence to support the assertion that the PSA of Robert is inferior to the PSA of Schmidt. 
It is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965) (MPEP 716.01(c)(II)).  It is the examiner’s position that the arguments provided by the applicant regarding the PSA of Robert is inferior to the PSA of Schmidt must be supported by a declaration or affidavit. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”.
Applicant argues that Schmidt and Robert are non-analogous art because they comprise different layers to be bonded by the adhesive.
Examiner’s position remains that Schmidt and Robert are analogous art because they both teach about reclosable packages comprising a laminate comprising a heat seal layer, an adhesive layer and a complexable layer and are therefore in the same field of endeavor as the claimed invention.
Applicant provides no evidence to support the assertion that the PSA of Robert could not be used in Schmidt or would be inferior to the PSA of Schmidt.
It is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965) (MPEP 716.01(c)(II)).  It is the examiner’s position that the arguments provided by the applicant regarding that the PSA of Robert could not be used in Schmidt or would be inferior to the PSA of Schmidt must be supported by a declaration or affidavit. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”.
Applicant argues that Miyamori is non-analogous art.
Applicant’s argument is unpersuasive given that Schmidt and Miyamori are analogous art because they both teach about compositions comprising a melt-processable resin and are therefore in the same field of endeavor as the claimed invention.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C YAGER whose telephone number is (571)270-3880. The examiner can normally be reached 9-6 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C YAGER/           Primary Examiner, Art Unit 1782